DETAILED ACTION
This detailed action is in response to the amendments and filed on October 17, 2022, and any subsequent filings. 
Claims 22-35 stand rejected. Claims 24-26 and 30-33 have been canceled. Claims 22, 23, 27-29, 34, and 35 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 17, 2022 has been entered.
 Response to Arguments
Claim Objections
Claims 24-26 and 30-33 have been canceled and the remaining claims now contain claim status identifiers and the objections withdrawn.
Claim Rejections - 35 USC § 112
Claims 22, 23, 27, and 28 have been amended and Claims 24-26 have been canceled such that the enablement rejections are withdrawn.
Claims 22 and 29 have been amended and the written description rejections withdrawn.
Claim 23 has been amended and Claims 24-26 and 30 canceled such that the prior indefiniteness rejections withdrawn.
Claim Rejections - 35 USC § 103
Applicants' arguments filed October 17, 2022 have been fully considered but they are not persuasive.
As to Applicants' argument that the prior art of record does not recite the newly added claim limitation of aluminum chlorohydrate having a basicity of 83% (Remarks, Page 6 / Paragraph 3 ("Pg/Pr")), Carson discloses aluminum chlorohydrate having formula Al2(OH)5Cl (Pg3/Table 1) which results in a basicity of 83% which Applicants' specification notes (Spec., Pg12/Pr5 ("Aluminum chlorohydrate may have the formula Al2Cl(OH)5, which has a basicity of about 83%.")).
As to Applicant's argument that the prior art of record does not recite the ratio of aluminum chlorohydrate to uncharged guar (Remarks, Pg6/Pr3), Applicants are correct because Applicants have not identified what the ratio represents such as weight, volume, or some other measurement and is therefore indefinite such that no comparison between the claim limitation and prior art is possible.
Applicants offer no reasons that Claims 27, 29, and 34 are not obvious other than those offered with respect to Claim 22 (Remarks, Pg6/Pr4, Pg7/Pr2,3).  The arguments are not persuasive for the same reasons indicated with respect to Claim 22.

Double Patenting
Applicants' arguments (Remarks, Pg7/Pr4), filed October 17, 2022, with respect to the double patenting rejections have been fully considered and are persuasive.  The double patenting rejections are withdrawn as it would not be obvious to modify the aluminum chlorohydrate formulation disclosed in Claim 72 of copending application 14/505,309 to have an additional aluminum atom to arrive at the claimed 83% basicity of Claim 22 of the instant application. 
Response to Amendment
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 29, 34 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as filed does not disclose that the composition may not include any other components other than aluminum chlorohydrate having a basicity of 83% and uncharged guar as claimed by using the language "consisting of" (see MPEP 2111.03 ("When the phrase 'consists of' appears in a clause of the body of a claim, rather than immediately following the preamble, there is an 'exceptionally strong presumption that a claim term set off with "consisting of" is closed to unrecited elements." Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359, 119 USPQ2d 1773, 1781 (Fed. Cir. 2016))). 
The dependent claims not specifically detailed above contain the limitations of the recited claims and thus are rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 22, 23, 27-29, 34, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22 and 29 each recite a ratio of aluminum chlorohydrate to uncharged guar yet does not indicate what units the ratio represents such as number of species, atomic mass, or volume and the specification is similarly silent as to the what the ratio represents (Spec., Pg15/Pr3). For purposes of examination the limitations will be interpreted as having both aluminum chlorohydrate and uncharged guar present.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 23, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen, et al., U.S. Patent No. 5,965,027 (hereinafter "Allen) in view of Martin Hubbe, "Mini-Encyclopedia of Papermaking Wet-End Chemistry: Polyaluminum Chloride" (hereinafter "Martin Hubbe") and further in view of Carson, "Aluminum Compounds," 2000 (hereinafter "Carson").
Applicants' claims are directed towards a method.
Regarding Claims 22, 23, and 28, Allen discloses a method for reducing the turbidity of water comprising suspended matter (Figs. 3, 4, C2/L5-10), the method comprising adding to the water comprising suspended matter a composition consisting essentially of  (i) aluminum chlorohydrate (Figs. 3, 4, C2/L41-48 (note disclosure of composition and thus must have the same charged properties otherwise charge limitation would constitute new matter), C7/L51-53), (ii) uncharged guar (C2/L13-18), and water (C4/L57-61 (note solution used to add composition to wastewater), C6/L16-17 (note premixing with water)); wherein a ratio of aluminum chlorohydrate to uncharged guar in the composition is between 10:1 and 100:1 (note presence of both aluminum chlorohydrate and uncharged guar; see also 112(b) analysis above); forming agglomerations in the water comprising the suspended matter, the aluminum chlorohydrate, and the uncharged guar (C7/L51-53, C8/L48-50); and removing the agglomerations from the water to reduce the turbidity of the water comprising suspended matter (Figs. 3, 4, C2/L5-10, C7/L51-53, C8/L48-50).
Allen does not disclose aluminum chlorohydrate having a basicity of about 83%.
Martin Hubbe also relates to water treatment (Pg1/Pr2) and discloses a polyaluminum chloride component having the formula Aln(OH)mCl(3n-m) (Pg1/Pr1) and that basicity equals m/3n (Pg1/Pr1).
Carson also relates to water treatment (Pgi/Pr3) and discloses polyaluminum chloride is synonymous with aluminum chlorohydrate (Pg3/Table 1) and Al2(OH)5Cl which results in a basicity of 83% (Pg3/Table 1; see also Applicants' specification (Pg12/Pr5 ("Aluminum chlorohydrate may have the formula Al2Cl(OH)5, which has a basicity of about 83%."))).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the method disclosed by Allen with the formula disclosed by Martin Hubbe because, according to Martin Hubbe, polyaluminum chloride may be described by numerous formulae (Pg1/Pr1) and, according to Carson, the formula disclosed by Martin Hubbe contains a species that meets the claimed basicity (Pg3/Table 1).  Further, Allen discloses the use of "aluminum chlorohydrate" and "polyaluminum chloride" (C2/L41-48) and, according to Carson, these terms are synonymous (Pg3/Table 1) such that a person of ordinary skill in the art using one species would consider using an equivalent and synonymous species. 
Additional Disclosures Included:  Claim 23: wherein the adding step comprises either: (i) adding a liquid solution of the aluminum chlorohydrate and uncharged guar to the water containing suspended matter, or (ii) adding solid forms of aluminum chlorohydrate and the uncharged guar to the water containing suspended matter (Allen, Fig. 3 (note liquid coagulant streams 20, 22, 24 added to water stream 18), C7/L46-56).  Claim 28: wherein the suspended matter is one or more item selected from the group consisting of microorganisms, bacteria, viruses, protozoans, Cryptosporidium oocysts, Giardia oocysts, proteins, oils, fats, algae, hydrocarbons, metal oxides, metal oxide hydroxides, insoluble starches, pharmaceuticals, nutraceuticals, fibers, polyaramids, dredging solids, suspended materials from mine tailing, graphite particles, carbon particles, suspended materials from oil or gas drilling or hydraulic fracturing, suspended matter in water used in recreational activities or water derived from aquaculture operations or aquariums; suspended matter present in construction runoff, suspended matter present in water from refinery operations. (Allen, C1/L20-30, C2/L5-13).

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen, et al., U.S. Patent No. 5,965,027 (hereinafter "Allen) in view of Martin Hubbe, "Mini-Encyclopedia of Papermaking Wet-End Chemistry: Polyaluminum Chloride" (hereinafter "Martin Hubbe") and Carson, "Aluminum Compounds," 2000 (hereinafter "Carson") as applied to Claims 22 and 29 above, respectively, and further in view of Landis, et al., U.S. Publication No. 2003/0213752 (hereinafter "Landis").
Applicants' claim is directed towards a method.
The combination of Allen, Martin Hubbe, and Carson discloses the method of Claim 22 except wherein said water containing suspended matter comprises a phosphate.
Landis also relates to water treatment using an aluminum compound and guar and discloses wherein the suspended matter comprises a phosphate (Pg2/Pr14).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the aluminum sulfate and guar used to remove phosphate disclosed by Landis with the polyaluminum chloride and guar disclosed by the combination of Allen, Martin Hubbe, and Carson because, according to Carson, both aluminum sulfate and polyaluminum chloride have been used for treating water (Pg2/Pr3) and, according to Martin Hubbe, polyaluminum chloride provides less of a pH shock than aluminum sulfate (Pg1/Pr3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779